PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bassill et al.
Application No. 15/984,002
Filed: 18 May 2018
For: HOT AND COLD HOLDING SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 22, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Nicholas J. Zepnick appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed August 3, 2020. The issue fee was timely paid on November 2, 2020.  Accordingly, the application became abandoned on November 3, 2020. A Notice of Abandonment was mailed November 6, 2020.

Petitioner states a Notice of Abandoned was mailed November 6, 2020, for failure to timely file the Inventor’s Oath or Declaration no later than the date on which the issue fee is paid. At the time of issue fee payment, the petitioner alleges all the declarations for all the inventors were timely filed. However, petitioner failed to catch an inconsistency with regards to the name of one of the joint inventors, as one of the names was incorrectly spelled on the original Application Data Sheet (ADS). The Oath or Declaration for the joint inventor at issue, was submitted with payment of the issue fee on November 2, 2020, was correct, but was inconsistent with the ADS on record. The petitioner alleges that since the Oath or Declaration was technically correct, there should be no need to withdraw the application from issue, because what was requested, was submitted timely.



See MPEP 714.16 and 37 CFR 1.312.  

Petitioner should note that changes can be made prior to or with payment of the issue fee and any changes after payment of the issue fee, will require a Petition to Withdraw from Issue and a Request for Continued Examination (RCE). Therefore, a Petition to Withdraw this application from Issue and a Request for Continued Examination (RCE) is warranted. 

A review of the record indicates the request under 37 CFR 1.48 filed November 6, 2020, has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a). While a corrected filing receipt was mailed November 12, 2020, it was nailed prematurely. With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114, along with a petition under 37 CFR 1.137(a), the request under 37 CFR 1.48 became grantable and is accepted nunc pro tunc.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for all the joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed February 22, 2021.1

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       




    
        
            
        
            
    

    
        1 As authorized, petitioner’s deposit account has been charged in the amount of $140.00 for the petition to withdraw from issue and $1,360.00 for a Request for Continued Examination (RCE).